DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Remarks filed 03/26/2021, with respect to the rejection(s) of amended claim(s) 1, 27, and 28 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ohsuga, U.S. Publication No. 2015/0098634.

Applicant's arguments filed 03/26/2021 with respect to the rejections of previous claims 10, 13, and 14 have been fully considered but they are not persuasive.

Regarding claim 10, Applicant contends on page 10 of the remarks Kanevsky et al’s, U.S. Publication No. 2008/0167757, teaching of combining of data is not equivalent to tagging of data. This is not persuasive because the Specification of the present application gives no special definition of  “tagging” and merely gives can be included with the cognitive state data that is sent over the internet to cloud or web-based storage and/or services.” (emphasis added) This appears to teach that the tag data is combined with cognitive state data as is taught in Kanevsky. While Kanevsky may not use a specific tag taught in the application or a combination of data in the same way Applicant has, the specifics of the tag and what it is used for are not in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., how the tag is used) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 26
93).
 
Next regarding claims 13 and 14¸ Applicant contends that the Examiner’s rationale for combining Carter et al, U.S. Publication No. 2009/0244323 with Ahn et al, U.S. Publication No. 2010/0134302 and Kaneda, U.S. Publication No. 2011/0032378 was gleaned from the present application and therefore impermissible hindsight reasoning was used. This is not persuasive because MPEP 2145 specifically states 

but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." (emphasis added)

As Applicant notes, Carter in paragraph [0044] teaches a way to inform an operator of a camera that a subject has been lost in a frame based on tracking faces and Figure 5(b) shows that the system can suggest corrective action. When looking to primary reference Ahn, Figure 3 indicates that the facial data collected in the system is partially used to determine the emotion of a driver and corrective action is determined based on this. Therefore, one of ordinary skill in the art would recognize that if facial data is lost, then the accuracy of the emotion detection and correction is decreased. One of ordinary skill when recognizing this issue could then look to the teachings of Carter using facial tracking in a camera system and alerting a user when a subject is lost, which would then naturally flow to the teachings of Ahn in view of Kaneda. Therefore, only knowledge which was within the level of ordinary skill in the art was used and impermissible hindsight was not applied in the rejections of claims 13 and 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11, 12, 16, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378 and Ohsuga, U.S. Publication No. 2015/0098634.

Regarding claim 1, Ahn teaches an apparatus for analysis (see Ahn Figure 1) comprising: 

a device containing processing logic (see Figure 1, detection unit 100 and control unit 200) comprising: 

evaluation logic configured to analyze an image of a person in a vehicle, wherein the analysis identifies a facial portion of the person (see Figure 2, which shows the details of detection unit 100, image detecting unit 110 and output showing face data); 

identification logic configured to identify one or more facial expressions based on the facial portion; classifying logic configured to classify the one or more facial expressions for cognitive response content (see Figure 3, which shows details of control unit 200, image determining unit 210 and paragraph [0028]); 

scoring logic configured to evaluate the cognitive response content to produce cognitive state information for the person (see Figure 3, emotion control determining unit 240 and paragraphs [0035]-[0036]); and 

interface logic that enables manipulation of the vehicle based on communication of the cognitive state information to a component of the vehicle (see Figure 3, emotion control determining unit 240 which sends a control signals to emotion controlling unit 400 of Figure 1, and paragraphs [0034] and [0044]).

Ahn does not expressively teach 

the processing logic is convolutional processing logic encoded in a semiconductor chip; 

the other logic is trained to perform their functions; and 

the manipulation includes brake activation or steering control. 

However, Kaneda in a similar invention in the same field of endeavor teaches a device containing logic (see Kaneda Figure 3) comprising evaluation logic trained to analyze an image of a person, wherein the analysis identifies a facial portion of the person (see Figure 3, face detection unit 1001) as taught in Ahn wherein 

the processing logic is convolutional processing logic (see paragraph [0044]) encoded in a semiconductor chip (see paragraph [0041]. Paragraph [0052] of the present published application lists a ROM as an example of a semiconductor chip with logic).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of convolution processing logic and evaluation logic analyzing pixels as taught in Kaneda with the system taught in Ahn, the motivation being to utilize the high accuracy in both.

Ahn in view of Kaneda further teaches wherein the other logic is trained to perform their functions (see Kaneda paragraph [0044] as combined with the logic of Ahn Figures 2 and 3). 

Ahn in view of Kaneda does not expressively teach 


However, Ohsuga in a similar invention in the same field of endeavor teaches a device configured to analyze an image of a person in a vehicle, wherein the analysis identifies a facial portion of the person, wherein manipulation of the vehicle occurs based on the analysis (see Ohsuga Figure 2 and paragraph [0038]) as taught in Ahn in view of Kaneda wherein 

the manipulation includes brake activation (see paragraph [0038]) or steering control. 

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of performing brake activation due to analysis the face of a person in a vehicle as taught in Ohsuga with the system taught in Ahn in view of Kaneda, the motivation being to slow down or stop the care when a driver is asleep thereby increasing road safety (see Ohsuga paragraph [0054]).

Claim 27 recites similar limitations as claim 1, and further recites a computer program product embodied in a non-transitory computer readable medium for image analysis, the computer program product comprising: code for executing claim 1, which Ahn in view of Kaneda Ohsuga further teaches (see Kaneda paragraph [0041]). 

Claim 28 recites similar limitations as claim 1, and is rejected under similar rationale. 

Regarding claim 2, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, and further teaches categorization logic that updates a cognitive state profile of an individual associated with the facial portion (see Ahn Figure 1, control unit 200 and paragraph [0050]).

Regarding claim 3, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 2, and further teaches wherein the cognitive state profile summarizes the cognitive state information of the individual (see Ahn paragraph [0050]. As the car driver has the control unit 200 train the other units, this in effect summarizes how the car driver’s emotions relate to their expressions).

Regarding claim 4, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 3, and further teaches wherein the cognitive state profile is based on cognitive state event temporal signatures (see Ahn paragraph [0050]. The expression detected at the time the car driver tells the control unit 200 that the corrective action is unnecessary has the temporal signature at that particular time).

Regarding claim 6, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, and further teaches wherein the cognitive state information is used to (see Ahn paragraph [0028]).

Regarding claim 7, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, and further teaches further comprising logic for augmenting the cognitive state information based on audio data collected from within the vehicle, wherein the audio data is collected contemporaneously with the image (see Ahn Figure 3, voice determining unit 220 connected to emotion control determining unit 240 and paragraph [0033]).

Regarding claim 8, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 7, and further teaches wherein the audio data includes voice data (see Ahn paragraph [0033]).

Regarding claim 9, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, and further teaches wherein the manipulation of the vehicle further includes a locking out operation, a recommending a break for an occupant, a recommending a different route for the vehicle, a recommending how far to drive, a responding to traffic, or an adjusting of seats, mirrors, climate control, lighting, (see Ahn paragraphs [0044]-[0045]).

Regarding claim 11, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, but does not expressively teach wherein the cognitive state information that was analyzed is based on intermittent occurrences of the facial portion within a series of images. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of design choice that Ahn in view of Kaneda would analyze intermittent occurrences of a facial portion in a series of images as a person in a vehicle would naturally look away from a camera or the camera itself could be designed to only take images in intervals to save on power consumption in the system. 

Regarding claim 12, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, but does not expressively teach wherein a series of images is supplied to the device and wherein the series of images is sourced from a video stream.

However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious as a matter of simple substitution to replace the generic camera of Ahn in view of Kaneda and Ohsuga with a video supplying a series of images in a video stream as claimed to yield the predictable results of successfully detecting emotion from the images. 
claim 16, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, and further teaches wherein the cognitive response content includes facial expressions (see Ahn paragraph [0028]).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Ohsuga, U.S. Publication No. 2015/0098634 and Kanevsky et al, U.S. Publication No. 2008/0167757.

Regarding claim 5, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, but does not expressively teach wherein an additional facial portion from an image of an additional person within the vehicle is evaluated, identified, classified, and scored to produce additional cognitive state information for the additional person.

However, Kanevsky in a similar invention in the same field of endeavor teaches a device for identifying a cognitive state of a person in a vehicle based on a facial portion of the person (see Kanevsky Figure 1 and paragraph [0016]) as taught in Ahn in view of Kaneda and Ohsuga wherein 

an additional facial portion from an image of an additional person within the vehicle is evaluated to produce additional cognitive state information for the additional person (see paragraph [0024]).


Regarding claim 10, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, but does not expressively teach logic for tagging the cognitive state information with sensor data received from the vehicle.

However, Kanevsky in a similar invention in the same field of endeavor teaches a device for identifying a cognitive state of a person in a vehicle based on a facial portion of the person (see Kanevsky Figure 1 and paragraph [0016]) as taught in Ahn in view of Kaneda and Ohsuga comprising 

logic (see paragraph [0033]) for tagging the cognitive state information with sensor data received from the vehicle (see Figure 1, operational sensors 120 and paragraph [0029]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of tagging cognitive state information with sensor data as taught in Kanevsky with the system taught in Ahn in view of Kaneda and Ohsuga, the motivation being to ensure proper corrective (see Kanevsky paragraph [0017]). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Ohsuga, U.S. Publication No. 2015/0098634 and Carter et al, U.S. Publication No. 2009/0244323.

Regarding claim 13, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 12, but does not expressively teach tracking logic trained for tracking the facial portion and identifying that the facial portion is no longer within images from the video stream.

However, Carter in a similar invention in the same field of endeavor teaches a system for identifying a facial portion of a person (see Carter Figure 1, face detector 103) in a video stream (see Abstract) as taught in Ahn in view of Kaneda and Ohsuga further comprising 

tracking logic (see paragraph [0055]) for tracking the facial portion and identifying that the facial portion is no longer within images from the video stream (see paragraph [0044]). 



Regarding claim 14, Ahn in view of Kaneda, Ohsuga and Carter teaches all the limitations of claim 13, and further teaches wherein the tracking logic identifies that a face has left the images from the video stream (see Carter paragraph [0044]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Ohsuga, U.S. Publication No. 2015/0098634; Carter et al, U.S. Publication No. 2009/0244323 and Weidhass, U.S. Publication No. 2007/0183635.

Regarding claim 15, Ahn in view of Kaneda, Ohsuga and Carter teaches all the limitations of claim 14, but does not expressively teach wherein the tracking logic identifies that the face has returned to the images from the video stream and associates information previously collected about the face from before the face left the video stream.

(see Weidhass Figure 1 and paragraph [0004]) as taught in Ahn in view of Kaneda, Ohsuga Carter wherein 

the logic identifies that the face has returned to the images and associates information previously collected about the face from before the face left (see paragraph [0003]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of recognizing a face that has returned and associated information with it as taught in Weidhass with the tracking logic acting on a video stream taught in Ahn in view of Kaneda, Ohsuga Carter, the motivation being to allow comfort levels of the person to be automatically adjusted upon reentering the vehicle (see Weidhass paragraph [0003]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Ohsuga, U.S. Publication No. 2015/0098634 and Hwang et al, U.S. Publication No. 2007/0104362.

Regarding claim 17, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, but does not expressively teach wherein the classifying 

However, Hwang in a similar invention in the same field of endeavor teaches a system with classifying logic for classifying information about a facial portion of an image (See Hwang Figure 3 and paragraph [0011]) as taught in Ahn in view of Kaneda and Ohsuga wherein 

the classifier logic is further trained (see Abstract) to identify a gender, age, or ethnicity for a face associated with the facial portion (see paragraph [0011]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of classifier logic being trained to identify gender as taught in Hwang with the system taught in Ahn in view of Kaneda and Ohsuga, the motivation being to aid the system in quickly recognizing previous faces based on gender. 

Regarding claim 18, Ahn in view of Kaneda, Ohsuga and Hwang teaches all the limitations of claim 17, and further teaches wherein the gender, age, or ethnicity is provided with an associated probability (see Hwang claim 14).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. .

Regarding claim 21, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, but does not expressively teach wherein the cognitive state information is used by a software application running on a processor coupled to the device.

However, Ling in a similar invention in the same field of endeavor teaches a device for identifying a cognitive state of a person in a vehicle (see Ling paragraph 23 and paragraph [0297]) as taught in Ahn in view of Kaneda and Ohsuga wherein 

the cognitive state information is used by a software application running on a processor coupled to the device (see Figure 23, various processors and paragraph [0297]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using cognitive state information by a coupled processor as taught in Ling with the system taught in Ahn in view of Kaneda and Ohsuga, the motivation being to share the cognitive state of the driver with other systems for data gathering (see Ling Figure 2 and paragraph [0204]). 

Regarding claim 22, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, but does not expressively teach wherein the device sends one or more images to a web service for external classification based on the cognitive state information.

However, Ling in a similar invention in the same field of endeavor teaches a device for identifying a cognitive state of a person in a vehicle (see Ling paragraph 23 and paragraph [0297]) as taught in Ahn in view of Kaneda and Ohsuga wherein 

the device sends data to a web service for external classification based on the cognitive state information (see Figure 2 and paragraph [0204]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of sending data based on cognitive state information to a web service as taught in Ling with the system taught in Ahn in view of Kaneda and Ohsuga, the motivation being to share the cognitive state of the driver with other systems for data gathering (see Ling Figure 2 and paragraph [0204]). 

Ahn in view of Kaneda, Ohsuga and Ling further teaches wherein the device sends one or more images to a web service for external classification based on (see Ahn Figure 1, images from camera 500 as combined with Ling paragraph [0204]. Images can be sent as identifying data of drivers).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Ohsuga, U.S. Publication No. 2015/0098634 and Cox et al, U.S. Patent No. 5,154,723.

Regarding claim 23, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, but does not expressively teach wherein the device further performs smoothing of the cognitive state information.

However, Cox in a similar invention in the same field of endeavor teaches a device for determining cognitive state information (see Cox Figure 1) as taught in Ahn in view of Kaneda and Ohsuga wherein 

the device further performs smoothing of the cognitive state information (see column 7, lines 27-30).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of smoothing cognitive state information as taught in Cox with the system taught in Ahn in view of Kaneda and (see Cox column 7, lines 27-30).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Ohsuga, U.S. Publication No. 2015/0098634 and Kim, U.S. Publication No. 2009/0129638.

Regarding claim 24, Ahn in view of Kaneda and Ohsuga teaches all the limitations of claim 1, but does not expressively teach wherein the device further performs image correction for the image including one or more of lighting correction, contrast correction, near infrared lighting correction, or noise filtering.

However, Kim in a similar invention in the same field of endeavor teaches a device for identifying a facial portion of a person (see Kim Figure 1) from an image (see paragraph [0064]) as taught in Ahn in view of Kaneda and Ohsuga wherein 

the device further performs image correction for the image including one or more of lighting correction, contrast correction, near infrared lighting correction, or noise filtering (see paragraph [0064]).

(see Kim paragraph [0064]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al, U.S. Publication No. 2010/0134302 in view of Kaneda, U.S. Publication No. 2011/0032378; Ohsuga, U.S. Publication No. 2015/0098634 and Kurtz et al, U.S. Publication No. 2008/0294012.

Regarding claim 25, Ahn in view of Kaneda teaches all the limitations of claim 1, but does not expressively teach wherein physiological information is gleaned from a video containing the image.

However, Kurtz in a similar invention in the same field of endeavor teaches a device for identifying a facial portion of a person from an image (see Kurtz Figure 2a and paragraph [0031]) as taught in Ahn in view of Kaneda and Ohsuga wherein 

physiological information is gleaned from a video containing the image (see Figure 4 and paragraph [0061]).

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639.  The examiner can normally be reached on M-F 10:00-7:00 PM PDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASEY L KRETZER/Examiner, Art Unit 2637